                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ROGER GODWIN,

                                                JUDGMENT IN A CIVIL CASE
        Plaintiff,
                                                         17-cv-772-wmc
v.


HON. RUDOLF RANDA,
ATTORNEY THOMAS WILMOUTH,
STEPHEN INGRAHAM, and
JUDGE J.P. STADMUELLER.

        Defendants.




      This action came for consideration before the court with District Judge
William M. Conley presiding. The issues have been considered and a decision has
been rendered.



        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.

             /s/                                              11/05/2018

            Peter Oppeneer, Clerk of Court                       Date
